IRREVOCABLE OFFER THIS IRREVOCABLE OFFER is made on April 1, 2009, BY: - ANTONIO AGUSTÍN GIULIANOTTI, Argentinean, D.N.I. No. 7379817, domiciled in calle Dr. Aparicio 667, 4600 San Salvador de Jujuy, Jujuy Province, on his own name and on behalf of JUAN PABLO GIULIANOTTI, D.N.I. No. 29.707995; CLAUDIA KARINA GIULIANOTTI, D.N.I. No. 23.946342; MARÍA GABRIELA GIULIANOTTI, D.N.I. No. 22.777.383; ABRAHAM ALFREDO CABEZAS , D.N.I. No. 11.256.394 and Mrs. ANA MARÍA IBAÑEZ, D.N.I. No. 6.435.121, pursuant to the general power of attorney n° 736 granted on San Salvador de Jujuy the 20th November 2007 by notary Cesar Ricardo Frias holding the Rergister n° 36 (“Giulianotti”); and - Soltera Mining Corp, a corporation organized under the laws of Nevada and having an office at 1005 – 289 Drake Street, Vancouver, British Columbia, V6B 5Z5 Fax +1 (“Soltera”); TO: - TNR Gold Corp, a corporation organized under the laws of British Columbia with offices at 620 – 650 West Georgia Street, Vancouver, British Columbia, V6B 4N9, fax (604) 687 4670 and Compañía Minera Solitario S.A., (jointly defined as “TNR”). Giulianotti, Soltera and TNR are jointly defined as the “Parties”. WHEREAS: - Pursuant to an exploration and purchase option contract between Fabio Montanari, an Italian businessman with Passport No. E571059 (“Montanari”) and Giulianotti, dated December 19, 2005 (the “Original Contract”), Montanari was granted a right to acquire a 100% interest in the following mining properties located in the Province of Jujuy, located in Santa Catalina's department: MINA EUREKA, File No. 88G32 and MINA EUREKA SUR, File No. 020G1997; registered on behalf of Giulianotti. - Pursuant to an option agreement between Fabio Montanari, TNR, and Giulianotti dated March 21, 2007 (the “First Contract”), TNR has a right to acquire a 75% interest in the mining properties described in the preceding paragraph. - Pursuant to an option agreement between Fabio Montanari, TNR, and Giulianotti dated July 06, 2007 (the “Second Contract”) TNR has a right to acquire a 75% interest in the following mining properties located in the Province of Jujuy, located in Santa Catalina's department: MINA EUREKA, File No. 88G32; MINA EUREKA SUR, File NO. 020G1997; MINA GINO I, File No.125C1995; MINA MASON II, File No. 124C1995; MINA JULIO I, File No. 119C1995; MINA JULIO II, File No. 120C1995 and MINA EUREKA II, File No. 668G2006, which are registered on behalf of Giulianotti (the “Mining Property”). Page
